Citation Nr: 0607907	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that the lung cancer that caused the 
veteran's death was the result of his exposure to depleted 
uranium while serving in the Persian Gulf.  Lung cancer is a 
radiogenic disease in accordance with 38 C.F.R. § 3.311(b).  
Pursuant to 38 C.F.R. § 3.311(a), if radiation exposure is 
claimed to be secondary to any occurrence other than 
atmospheric weapons testing or the occupation of Hiroshima or 
Nagasaki, the claims file is to be forwarded to the Under 
Secretary for Health for preparation of a dose estimate.  
Because that has not yet been done in this case, remand is 
required.

Accordingly, the appeal is remanded for the following:

1.  Forward the claims file to the Under 
Secretary for Health for preparation of a 
dose estimate.  If that development 
results in the conclusion that the 
veteran was, in fact, exposed to 
radiation while in service, forward the 
claims file to the Under Secretary for 
Benefits for a medical determination 
regarding the claimed nexus between the 
radiation exposure and the development of 
lung cancer.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the appellant a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


